Citation Nr: 0801489	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
retinitis pigmentosa, currently evaluated at 70 percent. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted an increased rating for service connected 
retinitis pigmentosa, evaluating it at 70 percent from 
February 24, 2003, the date the RO received the veteran's 
claim.  The RO issued a notice of the decision in June 2003, 
and the veteran timely filed a Notice of Disagreement (NOD) 
in January 2004.  Subsequently, in November 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
January 2005, the veteran timely filed a substantive appeal.  
The RO supplied Supplemental Statements of the Case (SSOCs) 
in December 2006 and April 2007.

The veteran did not request a hearing on this matter.

As the Board has rendered a decision in favor of the veteran, 
finding that a 100 percent rating is warranted for his 
service connected eye disability, the Board refers the matter 
of a potential award of special monthly compensation to the 
RO for further action.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6080, Note(2) (providing that "[c]oncentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under 38 C.F.R. §3.350(b)(2)").


FINDINGS OF FACT

The veteran's eye disability is manifested by concentric 
contraction of field vision to 5 degrees.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for service 
connected retinitis pigmentosa have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.75, 4.76, 
4.76a, 4.77, 4.83a, 4.84a (2007).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that a 100 percent evaluation 
for the veteran's service connected eye disability is 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations of impairment of the eye, 38 
C.F.R. § 4.75 directs that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction, in addition to the use of a 
Snellen's test type or its equivalent.  Mydriatics should be 
routine, except when contraindicated, while funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  38 
C.F.R. § 4.75.

In addition, to examine the field of vision, measurement of 
the visual field will be made when there is disease of the 
optic nerve or when otherwise indicated.  The usual 
perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object.  At least 16 meridians 
22 1/2 degrees apart will be charted for each eye. (See 
Figure 1. For the 8 principal meridians, see table III.)  The 
charts will be made a part of the report of examination.  Not 
less than 2 recordings, and when possible, 3 will be made.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5°.  
This type of contraction of the visual field reduces the 
visual efficiency to zero.  Where available the examination 
for form field should be supplemented, when indicated, by the 
use of tangent screen or campimeter.  This last test is 
especially valuable in detection of scotoma.  38 C.F.R. § 
4.76.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.  

A normal visual field extent at the eight principal meridians 
are as follows: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; up 
temporally: 55 degrees.  38 C.F.R. § 4.76a, Table III.  These 
normal ranges amount to 500 degrees.  Adjudicators should 
calculate the average concentric contraction of an eye by 
measuring the claimant's actual degrees of vision in the 
eight principal meridians, adding them together, and then 
subtracting that sum of degrees from the normal sum of 
degrees (i.e., 500 degrees - x degrees).  That figure (x 
degrees) should then be divided by eight, and that number 
(i.e., y) represents the average concentric contraction for 
that eye.  See 38 C.F.R. § 4.76a, Table III.   

As an example, computation of concentric contraction loss 
under this schedule is calculated as follows: If a veteran's 
visual testing reveals loss Temporally of 55 degrees; Down 
temporally of 55 degrees; Down of 45 degrees; Down nasally of 
30 degrees; Nasally of 40 degrees; Up nasally of 35 degrees; 
Up of 25 degrees; and Up temporally of 35 degrees, the total 
loss (sum of all eight figures) amounts to 320 degrees.  The 
remaining visual field of 500 degrees minus 320 degrees 
equals 180 degrees, and 180 degrees divided by eight equals 
22.5 average concentric contraction.  See 38 C.F.R. § 4.76a, 
Figure I.        

To evaluate the muscle function of the eye, 38 C.F.R. § 4.77 
provides that the measurement of such muscle function will be 
undertaken only when the history and findings reflect disease 
or injury of the extrinsic muscles of the eye, or of the 
motor nerves supplying these muscles.  The measurement will 
be performed using a Goldmann Perimeter Chart (as in Figure 2 
of the rating schedule).  The chart identifies four major 
quadrants, (upward, downward, and two lateral) plus a central 
field (20 degrees or less).  The examiner will chart the 
areas in which diplopia exists, and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40 degrees in the lateral or downward quadrants, or within 30 
degrees in the upward quadrant.  Impairment of muscle 
function is to be supported in each instance by record of 
actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.  38 
C.F.R. § 4.77. 

Also pertinent to the instant case is 38 C.F.R. § 4.83, which 
discusses the ratings at scheduled steps and distances.  It 
provides that in applying the ratings for impairment of 
visual acuity, a person not having the ability to read at any 
one of the scheduled steps or distances, but reading at the 
next scheduled step or distance, is to be rated as reading at 
this latter step or distance.  That is, a person who can read 
at 20/100 (6/30) but who cannot at 20/70 (6/21), should be 
rated as seeing at 20/100 (6/30).  38 C.F.R. § 4.83.  

Pursuant to 38 C.F.R. § 4.83a, which addressed impairment of 
central visual acuity, the percentage evaluation will be 
found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  For example, if one eye has a Snellen index of 5/200 
(1.5/60) and the other eye has a Snellen index of 20/70 
(6/21), the percentage evaluation is found in the third 
horizontal row from the bottom and the fourth vertical column 
from the left.  The evaluation is 50 percent and the 
diagnostic code 6073.  38 C.F.R. § 4.83a.   
    
Also, where there is a substantial difference between the 
near and distant corrected vision, the case should be 
referred to the Director, Compensation and Pension Service.  
38 C.F.R. § 4.84. 
  
Diagnostic Code 6006 applies to retinitis, and the regulation 
provides that such a disability "in chronic form, [is] to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology."  According to 
Diagnostic Code 6080, which governs field of vision 
impairment, a concentric contraction of the visual field to 
15 degrees but not to 5 degrees bilaterally warrants a 70 
percent rating, while a concentric contraction of the visual 
field to 5 degrees bilaterally yields a 100 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  
According to Note (1) a correct diagnosis reflecting disease 
or injury should be cited.  In addition, as explicated in 
Note (2), demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under § 3.350(b)(2), but not, however, 
for the purposes of § 3.350(a).  Entitlement on account of 
blindness requiring regular aid and attendance, § 3.350(c) 
will continue to be determined on the facts of the individual 
case.          

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 WL 4098218, * 3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
Id.
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In April 2003 the veteran underwent a VA eye examination.  
The clinician noted the veteran's complaint that he had 
noticed decreased peripheral vision in both eyes.  An 
examination revealed visual acuity of 20/20 - 2 for the right 
eye, and 20/25 for the left eye.  Slit lamp examination was 
not remarkable for either eye, but a fundus test disclosed 
significant optic atrophy bilaterally.  Maculas appeared 
healthy, though there were no foveal light reflexes.  All 
retinal and choloidal vessels were attenuated.  A visual 
field examination showed significant progression of 
contraction of the visual field in both eyes, as compared 
with a visual field examination that had been performed in 
prior years.  The examiner offered his impression that the 
veteran had pigmentary retinopathy, with progression of 
visual field loss.  He also noted that the veteran had 
significant intermittent left exotropia, greater at distance 
than at near.  He had some control over this, but exhibited 
as much as 40 prism diopters at near gaze and 90 prism 
diopters at distant gaze.  

Visual Field testing for the right eye revealed that the 
veteran had up loss of 35 degrees (45-10), up temporal loss 
of 45 degrees (55-10), temporal loss of 75 degrees (85-10), 
down temporal loss of 75 degrees (85-10), down loss of 55 
degrees (65-10), down nasal loss of 35 degrees (50-15), nasal 
loss of 50 degrees (60-10), and up nasal loss of 45 degrees 
(55-10).  The combined loss for the left eye based on these 
figures amounts to 415.  Using the calculations enumerated in 
38 C.F.R. § 4.76a (i.e., 500-415), a figure of 85 results, 
and dividing that number by 8 equals 10.63 degrees average 
concentric contraction, right eye.

Visual Field testing for the left eye revealed that the 
veteran had up loss of 40 degrees (45-5), up temporal loss of 
45 degrees (55-10), temporal loss of 75 degrees (85-10), down 
temporal loss of 75 degrees (85-10), down loss of 55 degrees 
(65-10), down nasal loss of 40 degrees (50-10), nasal loss of 
50 degrees (60-10), and up nasal loss of 50 degrees (55-5).  
The combined loss for the left eye based on these figures 
amounts to 430.  Using the calculations enumerated in 38 
C.F.R. § 4.76a (i.e., 500-430), a figure of 70 results, and 
dividing that number by 8 equals 8.75 degrees average 
concentric contraction, left eye.

January 2004 VA medical reports indicate that the veteran 
underwent left eye muscle surgery.  

Thereafter, in March 2004, a VA medical record indicates that 
the veteran had good vision and no double vision.  At this 
time, the veteran had 16 prism diopter with right eye 
fixation.  The veteran's visual field, however, was not 
reported.  

A May 2004 VA medical record notes that the veteran 
complained of decreased visual field, but continued to have 
no problems with diplopia.  

As reflected in his January 2005 substantive appeal, the 
veteran stated that his January 2004 eye muscle surgery 
reduced his double-vision, but did nothing to rectify his 
decreasing peripheral vision.  He also conveyed that his 
service connected eye disability had impacted his work as a 
practicing attorney in that he could no longer litigate to 
the extent that he had in the past.  The veteran noted that 
his revenue from his law practice had decreased 59 percent.    

A February 2006 visual field examination report contains two 
separate readings for each eye.  For the right eye as well as 
for the left eye, first readings, the veteran had up loss of 
35 degrees (45-10), up temporal loss of 45 degrees (55-10), 
temporal loss of 75 degrees (85-10), down temporal loss of 75 
degrees (85-10), down loss of 55 degrees (65-10), down nasal 
loss of 40 degrees (50-10), nasal loss of 50 degrees (60-10), 
and up nasal loss of 45 degrees (55-10).  The combined loss 
for the left eye based on these figures amounts to 420.  
Using the calculations enumerated in 38 C.F.R. § 4.76a (i.e., 
500-420), a figure of 80 results, and dividing that number by 
8 equals 10 degrees average concentric contraction, bilateral 
eyes.

For the right eye as well as the left eye, second readings, 
the veteran had up loss of 40 degrees (45-5), up temporal 
loss of 50 degrees (55-5), temporal loss of 80 degrees (85-
5), down temporal loss of 80 degrees (85-5), down loss of 60 
degrees (65-5), down nasal loss of 45 degrees (50-5), nasal 
loss of 55 degrees (60-5), and up nasal loss of 50 degrees 
(55-5).  The combined loss for the right and left eyes based 
on these figures amounts to 460.  Using the calculations 
enumerated in 38 C.F.R. § 4.76a (i.e., 500-460), a figure of 
40 results, and dividing that number by 8 equals 5 degrees 
average concentric contraction, bilateral eyes.

In an April 2006 letter to the veteran, R.W., a Diplomat of 
the Low Vision affiliated with the American Association of 
Optometry, indicated that he had reviewed Humphrey Analysis 
Peremetry Charts supplied by the veteran.  He stated that as 
of October 2003, the veteran had right eye and left eye 
visual field defects with less than five degrees remaining.       

A January 2007 VA medical report indicates that the veteran's 
retinitis pigmentosa caused progressive peripheral visual 
field loss and blurring of central vision.  The veteran had 
watering of the eyes bilaterally, and in the right eye, the 
veteran described fluctuating vision especially at near when 
reading or using a computer for extended periods of time.  
His overall distance vision seemed stable, and the veteran 
expressed that his peripheral vision continued to decline.  
He conveyed that he had difficulty with glare and sensitivity 
to bright lights.  

A physical examination revealed corrected far vision of the 
right eye of 20/25+1, and for the left eye of 20/25-2.  There 
were no more than 4 diopters of spherical correction between 
the eyes, and the examiner noted that the veteran did not 
have visual acuity worse than 5/200.  The veteran had neither 
eye removed, but he had abnormal accommodation in the form of 
presbyopia.  He had a visual field defect, as well as scotoa 
centrally located in both eyes inside 10 degrees of field.  
The veteran did not have a loss of eyebrows or eyelashes, and 
his eyelids were normal.  The examiner found no evidence of 
diplopia.  Both lacrimal ducts functioned normally, and 
neither the right nor the left eye lens had been removed.  
The veteran had no other lens abnormality, and the examiner 
did not detect any other residuals of an eye injury.  

A fundoscopic examination of the optic nerve disclosed 
abnormal results, with pink rim tissue in the right eye 
(O.D.).  His left eye (O.S.) appeared cupless, with large 
heaped up areas of drusen superior-inferior.  He had no 
vessel obscuration or disc hemes. Based on these data, the 
clinician diagnosed the veteran with retinitis pigmentosa 
with severe visual field defects.  The examiner noted that 
the veteran's bilateral peripheral vision loss was not 
subject to fluctuation or fatigue, but represented an 
absolute and total loss that has no potential for returning.       

In March 2007 the veteran submitted to another eye 
examination.  This examination, which appears only to contain 
one reading per eye, yielded the following results:  For the 
right eye, the veteran had up loss of 35 degrees (45-10), up 
temporal loss of 45 degrees (55-10), temporal loss of 75 
degrees (85-10), down temporal loss of 75 degrees (85-10), 
down loss of 55 degrees (65-10), down nasal loss of 40 
degrees (50-10), nasal loss of 50 degrees (60-10), and up 
nasal loss of 45 degrees (55-10).  The combined loss for the 
right eye based on these figures amounts to 420.  Using the 
calculations enumerated in 38 C.F.R. § 4.76a (i.e., 500-420), 
a figure of 80 results, and dividing that number by 8 equals 
10 degrees average concentric contraction, right eye.

For the left eye, according to the March 2007 examination, 
the veteran had up loss of 38 degrees (45-7), up temporal 
loss of 46 degrees (55-9), temporal loss of 79 degrees (85-
6), down temporal loss of 76 degrees (85-9), down loss of 58 
degrees (65-7), down nasal loss of 44 degrees (50-6), nasal 
loss of 44 degrees (60-6), and up nasal loss of 49 degrees 
(55-6).  The combined loss for the right eye based on these 
figures amounts to 434.  Using the calculations enumerated in 
38 C.F.R. § 4.76a (i.e., 500-434), a figure of 66 results, 
and dividing that number by 8 equals 8.25 degrees average 
concentric contraction, left eye.     

As noted in his July 2007 Brief, the veteran indicated that 
his eye disability causes visual field impairment and had 
progressed over the years to its present state.  He has 
blurred vision and bilateral cataracts.  Glare and fatigue 
compound his overall eye disability.    

b. Discussion
The Board finds that the evidence weighs in favor of the 
veteran's increased rating claim.  Specifically, as reflected 
in the February 2006 visual field examination, which 
contained two readings, the veteran exhibited an average 
concentric contraction of exactly 5 degrees bilaterally, 
which satisfies the criteria enumerated in 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 for an award of 100 percent.  The Board 
affords no probative weight to the April 2003 and March 2007 
visual field test results, as each record contains only a 
single reading for each eye, as opposed to the two or more 
readings required under applicable regulations.  See 
38 C.F.R. § 4.76 (providing that, for visual field 
examinations, "[n]ot less than 2 recordings, and when 
possible, 3 will be made").  Accordingly, as the evidence 
weighs in favor of the claim, the claim is granted.   


ORDER

A 100 percent schedular rating for service connected 
retinitis pigmentosa is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


